

DIGITAL MEDIA SOLUTIONS, INC.
2020 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
This Non-Qualified Stock Option Award Agreement (this “Option Award Agreement”),
dated as of October 28, 2020 (the “Date of Grant”), is made by and between
Digital Media Solutions, Inc., a Delaware corporation (the “Company”), and [●]
(the “Participant”). Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Digital Media Solutions, Inc. 2020 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”).
1.Grant of Non-Qualified Stock Option. The Company hereby grants to the
Participant an option to purchase [●] Shares at an Exercise Price of $7.31 per
share (the “Option”), subject to all of the terms and conditions of this Option
Award Agreement and the Plan.
2.Vesting.
(a)The Shares subject to the Option shall become vested as follows: (i) 33.3% of
the Shares subject to the Option shall vest on July 16, 2021; (ii) 33.3% of the
Shares subject to the Option shall vest on July 16, 2022; and (iii) 33.4% of the
Shares subject to the Option shall vest on July 16, 2023 (each a “Vesting
Date”); provided that the Participant remains in continuous employment with the
Company or its Affiliates through the applicable Vesting Date.
(b)Except as set forth in Sections 2(c) and 2(d) below, if the Participant’s
employment is terminated for any reason, (i) this Option Award Agreement shall
terminate and all rights of the Participant with respect to the Shares subject
to the Option that have not vested shall immediately terminate, (ii) any such
unvested Shares subject to the Option shall be forfeited without payment of any
consideration, and (iii) neither the Participant nor any of the Participant’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such unvested Shares subject to the Option.
(c)If the Participant’s employment is terminated by the Company without Cause,
provided that the Participant has not been terminated based on inadequate
performance as determined by the Company in its sole discretion, and provided
further that the Participant executes and delivers to the Company (and does not
revoke) a general release of claims in a form satisfactory to the Company within
60 days following such termination (or such shorter period as may be specified
by the Company in accordance with applicable law): (i) a pro rata amount of the
Shares subject to the Option that are scheduled to vest on the next applicable
Vesting Date equal to (x) the total number of Shares subject to the Option that
are scheduled to vest on the next applicable Vesting Date, multiplied by (y) a
fraction, the numerator of which is the number of full calendar months the
Participant has been employed following July 16, 2020 (or, as applicable, any
later Vesting Date immediately preceding such termination of employment), and
the denominator of which is 12, shall immediately vest on the date of such
termination of employment; (ii) this Option Award Agreement shall terminate and
all rights of the Participant with respect to the portion of the Shares subject
to the Option, if any, that have not vested as of the date of termination in
accordance with this Section 2(c) shall immediately terminate; (iii) any such
unvested Shares subject to the Option shall be forfeited without payment of any
consideration; and (iv) neither the Participant nor any of the Participant’s
successors, heirs,





--------------------------------------------------------------------------------



assigns, or personal representatives shall thereafter have any further rights or
interests in such unvested Shares subject to the Option.
(d)If the Participant’s employment is terminated due to the Participant’s death
or Disability, and provided in each case that the Participant (or the
Participant’s estate, if applicable) executes and delivers to the Company (and
does not revoke) a general release of claims in a form satisfactory to the
Company within 60 days following such termination (or such shorter period as may
be specified by the Company in accordance with applicable law): (i) the portion
of the Shares subject to the Option that are scheduled to vest on the next
applicable Vesting Date shall immediately vest on the date of such termination
of employment; (ii) this Option Award Agreement shall terminate and all rights
of the Participant with respect to the portion of the Shares subject to the
Option, if any, that have not vested as of the date of termination in accordance
with this Section 2(d) shall immediately terminate; (iii) any such unvested
Shares subject to the Option shall be forfeited without payment of any
consideration; and (iv) neither the Participant nor any of the Participant’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such unvested Shares subject to the Option.
(e)Notwithstanding anything set forth in this Section 2 if (i) a Change in
Control occurs, (ii) the Participant’s employment is terminated by the Company
without Cause on or after the effective date of the Change in Control but prior
to 24 months following the Change in Control, and (iii) provided that the
Participant executes and delivers to the Company (and does not revoke) a general
release of claims in a form satisfactory to the Company within 60 days following
such termination (or such shorter period as may be specified by the Company in
accordance with applicable law), then all unvested Shares subject to the Option
shall immediately vest and become exercisable in accordance with Section 3
below.
3.Timing of Exercise. To the extent the Option vested as set forth in Section 2
hereof, the Participant may exercise all or any vested portion of such Option at
any time prior to the earliest to occur of:
(a)The 10th anniversary of the Date of Grant;
(b)60 days following the date of the Participant’s termination of employment by
the Company without Cause, or due to the Participant’s death or Disability;
(c)30 days following the date of the Participant’s termination of employment
with the Company or its Affiliates as a result of a voluntary termination by the
Participant; and
(d)The close of business on the last business day immediately prior to the date
of the Participant’s (i) termination of employment by the Company for Cause or
(ii) breach of any restrictive covenants set forth in any agreement or other
arrangement between the Participant and the Company or its Affiliates.
4.    Method of Exercise. The Participant may exercise the Option by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the aggregate exercise price of the
Shares so purchased in cash or its equivalent; provided, that, notwithstanding
the foregoing, the Participant shall be permitted, at his or her election, to
satisfy payment of the aggregate exercise price of such Shares by means of a
broker-assisted cashless exercise procedure.
2



--------------------------------------------------------------------------------



5.    Voting and Other Rights. The Participant shall have no rights of a
stockholder with respect to the Shares subject to the Option (including the
right to vote and the right to receive distributions or dividends) unless and
until Shares are issued in respect of the exercise of the Option in accordance
with Section 4 hereof.
6.    Option Award Agreement Subject to Plan. This Option Award Agreement is
made pursuant to all of the provisions of the Plan, which is incorporated herein
by this reference, and is intended, and shall be interpreted in a manner, to
comply therewith. In the event of any conflict between the provisions of this
Option Award Agreement and the provisions of the Plan, the provisions of the
Plan shall govern. The Participant hereby acknowledges receipt of a copy of the
Plan. The Participant hereby acknowledges that all decisions, determinations and
interpretations of the Administrator in respect of the Plan, this Option Award
Agreement and the Option shall be final and conclusive.
7.    Restrictive Covenants.
(a)    Defined Terms. For purposes of this Section 7, the following terms shall
have the respective meanings set forth below.
    (i)    “Competitive Business” means any business entity that provides or is
preparing to provide technology and digital performance marketing solutions,
including developing and providing proprietary technology solutions, proprietary
media distribution or data-driven processes.
    (ii)    “Confidential Information” means any and all information relating to
the business and affairs of the Company or its Affiliates, their products,
processes and/or services and their customers, suppliers, creditors,
shareholders, contractors, agents, employees and consultants, including, but not
limited to, any and all information relating to products, research, development,
inventions, manufacture, purchasing, accounting, finances, costs, profit
margins, marketing, merchandising, selling, customer lists, customer
requirements, pricing, pricing methods, computer programs and software,
databases and data processing and any and all other such knowledge, information
and materials conceived, designed, created, used or developed by or relating to
the Company or its Affiliates; provided, however, that Confidential Information
does not include any information that is in the public domain or come into the
public domain not as a result of a breach by the Participant of any of the terms
or provisions of this Option Award Agreement.
(iii)    “Restricted Period” means the twelve (12) month period following the
date on which the Participant’s employment with the Company or its Affiliates
terminates for any reason.


(b)    Confidentiality. During the period of the Participant’s employment with
the Company or its Affiliates and at any time thereafter, the Participant agrees
not to, directly or indirectly, communicate, divulge, publish or disclose to any
other person, firm, or entity or use for the Participant’s own benefit or
purposes or for the benefit of any other person, firm or entity, any
Confidential Information, except as required by law or court order or expressly
authorized in advance in writing by the Company.
3



--------------------------------------------------------------------------------





(c)    Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), the Participant
understands that the Participant will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
of the Company or its Affiliates that (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to the Participant’s attorney, and (ii) solely for the purpose of reporting or
investigating a suspected violation of law, or (B) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. The
Participant understands that if the Participant files a lawsuit for retaliation
by the Company or its Affiliates for reporting a suspected violation of law, the
Participant may disclose the trade secret to the Participant’s attorney and use
the trade secret information in the court proceeding if the Participant (Y)
files any document containing the trade secret under seal, and (Z) does not
disclose the trade secret, except pursuant to court order. Nothing in this
Option Award Agreement, or any other agreement with or policy of the Company or
its Affiliates is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section; provided, further, that nothing in this Option Award Agreement or any
other agreement with or policy of the Company or its Affiliates shall prohibit
or restrict the Participant from (i) responding to a valid subpoena, court order
or similar legal process; provided, that, in the event of any such a required
disclosure, the Participant must promptly notify the Company in writing of the
information the Participant is required to disclose and to whom the Participant
is requested to disclose such information so that the Company has a reasonable
opportunity to challenge the subpoena, court order or similar legal process, or
(ii) making any voluntary disclosure of information or documents concerning
possible violations of law to any governmental agency or legislative body, or
any self-regulatory organization, in each case, without advance notice to the
Company. Nothing in this Option Award Agreement or any other agreement with or
policy of the Company or its Affiliates shall restrict the Participant from
speaking freely with law enforcement, the Equal Employment Opportunity
Commission, a state Division of Human Rights, a local commission on human
rights, or an attorney retained by the Participant.
(d)    Non-Competition. During the period of the Participant’s employment with
the Company or its Affiliates and the Restricted Period, the Participant shall
not, directly or indirectly, manage, operate, control or participate in the
management, operation or control of, or be employed by or provide services to,
any Competitive Business. Notwithstanding the foregoing, the Participant shall
not be prohibited from engaging in any Competitive Business if (i) such
Competitive Business also engages in lines of business that are separate,
distinct and divisible from the business of the Company or its Affiliates, (ii)
the Participant does not provide services, Confidential Information or strategy
to any division of the Competitive Business engaged or preparing to engage in
lines of business or services engaged by the Company or its Affiliates
(including any natural person working for, or providing services to, any such
division), and (iii) the Participant does not attend meetings where the business
of the Company or its Affiliates is discussed or where the Participant could,
even inadvertently, disclose Confidential Information of the Company or its
Affiliates; provided, further, that the Participant’s ownership of not more than
1% of any Competitive Business shall not constitute a violation of this Section
7(d).
(e)    Employee Non-Solicitation. During the period of the Participant’s
employment with the Company or its Affiliates and the Restricted Period, the
Participant shall not, directly or indirectly, solicit, recruit, or hire, or in
any manner assist in the hiring, solicitation or recruitment of any individual
who, directly or indirectly, reported to the Participant at any time during the
Participant’s employment with the Company. Notwithstanding the foregoing, the
Participant shall not be prohibited from placing or being involved with placing
general advertisements of employment or soliciting, recruiting or hiring any
employee, independent contractor or consultant whose employment or engagement
with the Company or its Affiliates
4



--------------------------------------------------------------------------------



was terminated by the Company or its Affiliates, as applicable, or who respond
to employment websites or general advertisements for employment.
(f)    Customer Non-Solicitation. During the period of the Participant’s
employment with the Company or its Affiliates and the Restricted Period, the
Participant shall not, directly or indirectly, encourage or solicit any
customer, supplier, licensee or other business relation or prospective customer,
supplier, licensee or other business relation of the Company or its Affiliates,
in each case, only to the extent that the Participant had contact with such
customer, supplier, licensee or other business relation in connection with the
Participant’s employment with the Company or its Affiliates, to cease doing
business with or reduce the amount of business conducted with the Company or its
Affiliates.
(g)    Acknowledgements. The Participant acknowledges and agrees that: (i) the
Company faces intense competition in all of its lines of business; (ii) the
Participant’s employment with the Company has required, and will continue to
require, that the Participant receive, create, and gain access to, Confidential
Information which is vitally important to the Company’s success; (iii) the
Company’s Confidential Information is of substantial value and highly
confidential, is not known to the general public, is the subject of reasonable
efforts to maintain its secrecy, including professional and trade secrets, and
is being provided and disclosed to the Participant solely for use in connection
with and during the Participant’s employment with the Company; (iv) the
Participant has participated in and developed, and will continue to participate
in and develop, relationships with the Company’s customers in the course of the
Participant’s employment; (v) it is important that the Company take steps to
protect its Confidential Information and business relationships, even after the
Participant’s employment with the Company concludes for any reason; (vi) the
disclosure of the Company’s Confidential Information or interference with the
Company’s relationships could do serious damage to the business, finances or
reputation of the Company; and (vii) enforcement of the covenants set forth in
this Section 7 of the Option Award Agreement are reasonable and necessary to
ensure the protection and continuity of the business and goodwill of the
Company.
(h)    Forfeiture and Return of Award. In the event the Participant breaches any
of the restrictive covenant obligations set forth in in this Section 7, the
Participant shall immediately forfeit any outstanding portion of the Option,
whether vested or unvested. In addition, the Participant shall (i) forfeit to
the Company any Shares previously purchased in connection with the Option and
not transferred by the Participant, and (ii) pay to the Company an amount equal
to all payments previously received in connection with the sale or transfer of
any Shares previously purchased in connection with the Option, each as
applicable, in addition to any other remedy to which the Company may be entitled
as a result of such breach.
(i)    Injunctive Relief. In addition to any other remedies available to the
Company at law or in equity, including damages, the Participant agrees that the
Company will suffer irreparable injury if the Participant were to breach, or
threaten to breach, any provision of this Option Award Agreement (including,
without limitation, the restrictive covenant obligations set forth in this
Section 7) and that the Company shall by reason of such breach, or threatened
breach, be entitled to injunctive relief in a court of competent jurisdiction,
without the need to post any bond, and the Participant further consents and
stipulates to the entry of such injunctive relief in such a court prohibiting
the Participant from breaching the covenants set forth in this Section 7 of the
Option Award Agreement.
5



--------------------------------------------------------------------------------





8.    No Rights to Continuation of Employment. Nothing in the Plan or this
Option Award Agreement shall confer upon the Participant any right to continue
in the employ of the Company or its Affiliates or shall interfere with or
restrict the right of the Company or its Affiliates to terminate the
Participant’s employment at any time for any reason whatsoever, with or without
Cause.
9.    Tax Withholding. The Company shall be entitled to require a cash payment
by or on behalf of the Participant in respect of any sums required or permitted
by federal, state or local tax law to be withheld with respect in respect of the
Option; provided, that, notwithstanding the foregoing, the Participant shall be
permitted, at his or her election, to satisfy the applicable tax obligations
with respect to the Option by means of a broker-assisted cashless exercise
procedure.
10.    Governing Law. This Option Award Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to the principles of conflicts of law of such state.
11.    Option Award Agreement Binding on Successors. The terms of this Option
Award Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.
12.    No Assignment. Notwithstanding anything to the contrary in this Option
Award Agreement, neither this Option Award Agreement nor any rights granted
herein shall be assignable by the Participant.
13.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Option Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.
14.    Severability. Should any provision of this Option Award Agreement be held
by a court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Option Award Agreement, the balance of which shall continue to be binding upon
the parties hereto with any such modification (if any) to become a part hereof
and treated as though contained in this original Option Award Agreement.
Moreover, if one or more of the provisions contained in this Option Award
Agreement (including the covenants set forth in Section 7) shall for any reason
be held to be excessively broad as to scope, activity, subject or otherwise so
as to be unenforceable, in lieu of severing such unenforceable provision, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear, and such
determination by such judicial body shall not affect the enforceability of such
provisions or provisions in any other jurisdiction.
6



--------------------------------------------------------------------------------





15.    Entire Agreement. This Option Award Agreement and the Plan contain the
entire agreement and understanding among the parties as to the subject matter
hereof, and supersede any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof,
including any restrictive covenant agreements, and including any restrictive
covenant obligations entered into in connection with any offer letters or
employment agreements with the Company or its Affiliates, as applicable.
16.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.
17.    Counterparts; Electronic Signature. This Option Award Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument. The Participant’s electronic signature of this Option Award
Agreement shall have the same validity and effect as a signature affixed by the
Participant’s hand.
18.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.
19.    Set-Off. The Participant hereby acknowledges and agrees, without limiting
the rights of the Company or its Affiliates otherwise available at law or in
equity, that, to the extent permitted by law, any amount due to the Participant
under this Option Award Agreement may be reduced by, and set-off against, any or
all amounts or other consideration payable by the Participant to the Company or
its Affiliates under any other agreement or arrangement between the Participant
and the Company or its Affiliates; provided that any such set-off does not
result in a penalty under Section 409A of the Code.
[Signature Pages Follow]
7




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Option Award Agreement
as of the date set forth above.


DIGITAL MEDIA SOLUTIONS, INC.
By:     


Print Name:    


Title:    


PARTICIPANT


Signature:     


Print Name:    














[Signature Page to Non-Qualified Stock Option Award Agreement]

